I concur in the judgment of the majority. I agree that the Ohio Supreme Court in the Williams case decided the issue under Article I, Section I of the Ohio Constitution. I do not agree, however, that the holding in Williams was also based on the United States Constitution, ante at 7, although the court did discuss the United States Constitution as well as federal case law.
Nevertheless, I concur in the judgment of the majority, because similar principles would reject appellant's argument under the United States Constitution.